                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT



_____________________________________________X
                                             )
                                             )
JANE DOE,                                    )                  Index No. 3:18-cv-01322-KAD
                        Plaintiff,           )
                                             )
v.                                           )
                                             )                  August 24, 2020
TOWN OF GREENWICH, et al.,                   )
                        Defendants.          )
_____________________________________________X



                        PLAINTIFF’S LOCAL RULE 56(a)(1)
                   STATEMENT OF UNDISPUTED MATERIAL FACTS


       1.      The Greenwich Police Department publishes its written policies in the Unified

Policy Manual (“UPM”). The UPM contains a policy on Investigating Sex Crimes. This policy

states that “Due to the trauma and fear experienced by victims, delayed reporting of sexual

assaults is common and should not deter a thorough investigation.” (Hook Dec. Ex. 2 at TOG

1982, TOG 1988).

       2.      The UPM policy on Investigating Sex Crimes states that “Officers should not

pose questions that could be perceived as judgmental or accusatory regarding a delayed report.”

(Hook Dec. Ex. 2 at TOG 1988).

       3.      The UPM policy on Investigating Sex Crimes states that “Based on the length of

time between the assault and report of the crime and the individual’s personal history, the victim

may be in crisis and experiencing posttraumatic stress disorder and exhibiting a range of
behaviors that will likely change over time. . . . The victim’s response to the trauma of a sexual

assault shall not be used in any way to measure credibility.” (Hook Dec. Ex. 2 at TOG 1986).

       4.      The UPM policy on Investigating Sex Crimes codifies the practice of the officers

of the Special Victim Section in 2016. (Hook Dec. Ex. 8 at 135-36).

       5.      Jane Doe had a pool party at her house on June 3, 2016, which was attended by

boys and girls, including Peter Roe. (Hook Dec. Ex. 3 at TOG 674; Ex. 4 at TOG 974).

       6.      On the evening of June 3, 2016, Jane Doe confided in her friend that Peter Roe

had “attempted to hook up with her multiple times while in the bathroom,” and that “she kept

pushing him off and saying no.” (Hook Dec. Ex. 3 at TOG 675-77).

       7.      The day after the June 3, 2016 pool party sexual assault by Peter Roe, Jane Doe

spoke with a friend and reported that Peter Roe “attempted to take off her bottoms and that [Jane

Doe] told him to stop.” Jane Doe was crying when she disclosed this to her friend. (Hook Dec.

Ex. 3 at TOG 679).

       8.      On June 7, 2016, Jane Doe was talking about the pool party with a classmate and

started to cry. The classmate asked Jane Doe what had happened and Jane Doe “said something

with [Peter Roe].” The classmate asked Jane Doe “if [Peter Roe] raped her and [Jane Doe] only

began to cry more. The classmate told Jane Doe “to calm down and she would come over to her

house after school so they could talk.” (Hook Dec. Ex. 3 at TOG 656).

       9.      A few days after the June 3, 2016 sexual assault by Peter Roe, Jane Doe confided

in her cousin that when she was alone in the pool house bathroom with Peter Roe, “he was trying

to take her top off and wanted to have sex with her.” (Hook Dec. Ex. 3 at TOG 682).

       10.     Several days after the June 3, 2016 sexual assault by Peter Roe, a friend was

visiting Jane Doe at her house and they were talking about the pool party. The friend reported



                                                 2
that Jane Doe “seemed very anxious and told her she was in the pool house bathroom with [Peter

Roe] who began to make advances towards her and then forced himself on her and put his

fingers inside her vagina.” Jane Doe reported that she told Peter Roe to stop. (Hook Dec. Ex. 3

at TOG 664).

       11.     On July 22, 2016, Jane Doe texted Peter Roe’s girlfriend to tell her what Peter

Roe had done to her on June 3, 2016. Jane Doe stated that Peter Roe “asked [her] to get with

him and [she] said no;” that Peter Roe grabbed [her] top off and [she] pushed him away;” that

Peter Roe “kept saying he wanted to fuck [her] and tried to pull . . . down his pants” but she “was

able to stop him but he kept forcing himself on [her] and was pushing [her];” and that “one time

he did that he managed to finger [her] and after that [she] had to hold him against the wall.”

(Hook Dec. Ex. 3 at TOG 651-52).

       12.      Because she continued to experience panic attacks, Jane Doe was advised by two

of her friends to speak to an adult about the sexual assault by Peter Roe, and she contacted

Greenwich Academy counselor Charlanne Zepf Bauerlein on July 26, 2016 and reported that she

had been sexually assaulted on June 3, 2016. (Hook Dec. Ex. 5 at TOG 1011-12).

       13.     Charlanne Zepf Bauerlein spoke with Jane Doe about the sexual assault twice on

July 26, 2016, first by phone and then in person, and again on August 2, 2016. Ms. Zepf

Bauerlein reported to Det. Rondini that Jane Doe’s account of the assault was consistent on all

three occasions and that her behavior and symptoms were consistent with other sexual assault

trauma cases with which Ms. Zepf Bauerlein had worked. (Hook Dec. Ex. 3at TOG 639-42).

       14.     During the three meetings with Greenwich Academy counselor Charlanne Zepf

Bauerlein Jane Doe told her that Peter Roe “tried to ‘hook up’ with her;” that Peter Roe “kept

trying to physically put himself up against her body,” that “she kept saying ‘no;’” that Peter Roe



                                                 3
“pulled her bathing suit top down and tried to grope her breasts;” that Peter Roe “put ‘his fingers

inside her vagina and vaginal area;” that “she pushed the boy off of her and up against the wall;”

and that “the boy also told [Jane Doe] that he wanted to ‘fuck her.’” (Hook Dec. Ex. 3 at TOG

640).

        15.    On July 28, 2016, Jane Doe made a complaint to the Greenwich Police

Department that she had been assaulted by Peter Roe at a party at her house on June 3, 2016.

(Hook Dec. Ex. 3 at TOG 645-46).

        16.    Jane Doe was interviewed by Defendant Rondini on August 2, 2016. (Hook Dec.

Ex. 4 at TOG 973-84).

        17.    During that interview on August 2, 2016, Jane Doe told Defendant Rondini that

she had invited friends to her home on June 3, 2016 to swim in her pool. (Hook Dec. Ex. 4 at

TOG 974).

        18.    During that interview on August 2, 2016, Jane Doe told Defendant Rondini that

Peter Roe arrived at the pool party in an intoxicated state. (Hook Dec. Ex. 4 at TOG 975-76).

        19.    During that interview on August 2, 2016, Jane Doe told Defendant Rondini that

Peter Roe became disruptive and assaulted Jane Doe’s older brother. (Hook Dec. Ex. 4 at TOG

976-77).

        20.    During that interview on August 2, 2016, Jane Doe told Defendant Rondini that

Peter Roe was taken to the bathroom of the pool house by two friends to try to sober him up.

(Hook Dec. Ex. 4 at TOG 977).

        21.    During that interview on August 2, 2016, Jane Doe told Defendant Rondini that

she went into the bathroom to assist the two friends with managing Peter Roe. (Hook Dec. Ex. 4

at TOG 977-78).



                                                 4
       22.     During that interview August 2, 2016, Jane Doe told Defendant Rondini that she

was left alone with Peter Roe and he sexually assaulted her in the pool house bathroom. (Hook

Dec. Ex. 4 at TOG 978).

       23.     During that interview on August 2, 2016, Jane Doe told Defendant Rondini that

Peter Roe told her that he wanted to have sex with her. (Hook Dec. Ex. 4 at TOG 978-79).

       24.     During that interview on August 2, 2016, Jane Doe told Defendant Rondini that

Peter Roe pulled her bathing suit top down. (Hook Dec. Ex. 4 at TOG 979).

       25.     During that interview on August 2, 2016, Jane Doe told Defendant Rondini that

Peter Roe put his hand into her bathing suit bottom and inserted his finger into her vaginal area.

(Hook Dec. Ex. 4 at TOG 979).

       26.     During that interview on August 2, 2016, Jane Doe told Defendant Rondini that

Peter Roe repeatedly tried to force himself upon her, and that she resisted and pushed him back

against the wall. (Hook Dec. Ex. 4 at TOG 979).

       27.     During that interview on August 2, 2016, Jane Doe told Defendant Rondini that

when she left the pool house bathroom after the assault, she “was kind of really confused. [She]

didn’t like get what just happened. [She] didn’t really process it [until] like two days later.”

(Hook Dec. Ex. 4 at TOG 980).

       28.     During that interview on August 2, 2016, Jane Doe told Defendant Rondini that

when she spoke to Peter Roe about what he had done almost a week after the pool party, it was

the first time she spoke about the full details of the assault. She stated that “[she] hadn’t really

spoken to anybody [about] . . . the full details of everything that happened. [She] just couldn’t

talk to anybody about it. [She] told people that kind of like, oh is this what happened. They

didn’t think it was that severe because [she] left a lot of things out. And then by that next



                                                  5
Thursday, [she] had given him all the full details and [she] told him . . . not to talk to [her].”

(Hook Dec. Ex. 4 at TOG 982-83).

        29.     During that interview on August 2, 2016, Defendant Rondini did not ask Jane Doe

whether she had been drinking alcohol or whether she had served alcohol. (Hook Dec. Ex. 4).

        30.     On November 17, 2016, Defendant Rondini conducted a second interview with

Jane Doe. (Hook Dec. Ex. 5 at TOG 986-1024).

        31.     During that interview on November 17, 2016, Jane Doe told Defendant Rondini

that she had a few sips of beer at the pool party on June 3, 2016, at which she was sexually

assaulted by Peter Roe. (Hook Dec. Ex. 5 at TOG 990).

        32.     During that interview on November 17, 2016, Jane Doe told Defendant Rondini

that she did not serve any alcohol to her friends at the pool party on June 3, 2016, at which she

was sexually assaulted by Peter Roe. (Hook Dec. Ex. 5 at TOG 991).

        33.     During that interview on November 17, 2016, Jane Doe told Defendant Rondini

that one of the Brunswick School boys who attended the pool party on June 3, 2016, at which she

was sexually assaulted by Peter Roe, brought alcohol with him. (Hook Dec. Ex. 5 at TOG 990).

        34.     During that interview on November 17, 2016, Jane Doe told Defendant Rondini

that when she was left alone with Peter Roe in the bathroom of the pool house at the pool party

on June 3, 2016, he put his hand inside her bathing suit bottom and touched her vaginal area.

(Hook Dec. Ex. 5 at TOG 994-95).

        35.     During that interview on November 17, 2016, Jane Doe told Defendant Rondini

that when she was left alone with Peter Roe in the bathroom of the pool house at the pool party

on June 3, 2016, and he put his hand inside her bathing suit bottom and touched her vaginal area,

she pushed him back into the wall. (Hook Dec. Ex. 5 at TOG 995).



                                                   6
       36.     Jane Doe was fearful of filing a criminal complaint against Peter Roe for his

sexual assault of her on June 3, 2016 because she was fearful of retaliation by Peter Roe and his

friends and classmates at Brunswick School. (Hook Dec. Ex. 6, 7/24/19 Jane Doe deposition

transcript at 217, 232-34, 263).

       37.     Jane Doe decided to file a criminal complaint against Peter Roe for his sexual

assault of her on June 3, 2016, despite her fear of retaliation by Brunswick School students

because it was the “right thing to do.” (Hook Dec. Ex. 6, 7/30/19 Jane Doe deposition transcript

at 495-96).

       38.     On August 18, 2016, Sgt. Reeves called Father Doe to admonish him about his

daughter making a sexual assault allegation against a Brunswick School student and conveying

his reluctance to investigate the case. (Hook Dec. Ex. 7, Father Doe deposition transcript at 30-

33, 45-46).

       39.     After a similar conversation with the Doe’s attorney, Attorney Meredith Braxton

wrote a letter on August 23, 2016 to Sgt. Reeves memorializing their conversation and urging

Sgt. Reeves to responsibly investigate Jane Doe’s allegations. In addition, Attorney Braxton

wrote: “Even more important, [Peter Roe] has apparently made more than one statement to Mr.

Philip, and other witnesses may have made statements to him, according to correspondence from

Mr. Philip to the [Doe]s. Those statements should be obtained as part of the investigation

immediately.” (Doc. # 46-1 at 2-3).

       40.     On August 23, 2016, GPD’s investigation consisted only of interviewing Jane

Doe on August 2nd, taking a statement from Brother Doe on August 3rd, and interviewing by

phone one witness at his summer camp on August 8th. (Hook Dec. Ex. 3, Case Incident Reports

at TOG 658-59, 665, 670-72).



                                                7
       41.     Prior to August 23, 2016, Tom Philip, headmaster of Brunswick School, met with

Peter Roe and other students who attended the June 3, 2016 pool party and took notes of his

meetings with them. (Hook Dec. Ex. 10 at 119-22, 128-29).

       42.     GPD Chief James Heavey responded to Ms. Braxton’s August 23, 2016 letter by

email dated August 25, 2016, stating that someone from the Professional Standards Section

would be in touch with her to further investigate the complaint. (Doc. # 46-1 at 4-5).

       43.     GPD Director of General Services, Gregory Hannigan, advised Plaintiff’s

Attorney Meredith Braxton that Chief Heavey had reviewed the conduct of the investigation

himself and had found it to be appropriate. (Doc. # 46-1 at 7).

       44.     During the investigation, both Dets. Rondini and Reeves denied contacting Tom

Philip at Brunswick School to obtain witness statements or for any other reason. (Hook Dec. Ex.

8, Reeves 3/21/19 deposition transcript at 73-75, 77-79; Ex. 9, Rondini 3/19/19 deposition

transcript at 30-31).

       45.     GPD did not conclude its investigation until it submitted an arrest warrant

application on December 22, 2016. (Hook Dec. Ex. 3, Case Incident Reports at TOG 686).

Dated: August 24, 2020
       Bridgeport, CT
                                                     BRAXTON HOOK LLC
                                                     Attorneys for Plaintiff



                                             By:     ____/s/Elizabeth I. Hook_____
                                                     Elizabeth I. Hook (ct30554)
                                                     Meredith C. Braxton (ct17395)
                                                     280 Railroad Ave., Suite 205
                                                     Greenwich, CT 06830
                                                     Tel. (203) 661-4610
                                                     Fax (203) 661-4611
                                                     ehook@braxtonhook.com
                                                     mbraxton@braxtonhook.com

                                                 8
                                        CERTIFICATION

       This is to certify that on August 24, 2020, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by electronic mail to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Courts CM/ECF System.

                                                      _____/s/Elizabeth I. Hook_______




                                                  9
